Exhibit 10.6

 

EXECUTION VERSION

 

AMENDMENT NO. 6 TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT NO. 6 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), is
made and entered into this 12th day of March, 2014, by and among ZAZA ENERGY
CORPORATION, a Delaware corporation (the “Company”), and each of the holders of
Securities (as defined in the Securities Purchase Agreement, as defined below)
that is a signatory to this Amendment.

 

RECITALS

 

1.                                      The Company and the holders of the
Securities are parties to that certain Securities Purchase Agreement dated
February 21, 2012, as amended by (a) a letter agreement dated as of March 1,
2012, (b) a letter agreement dated as of March 22, 2012, (c) that certain Waiver
and Amendment No. 1 to Securities Purchase Agreement dated as of June 8, 2012,
as amended by that certain letter agreement dated as of June 28, 2012 (the
“First Amendment”), (d) that certain Waiver and Amendment No. 2 to Securities
Purchase Agreement dated as of July 25, 2012, (e) that certain Waiver and
Amendment No. 3 to Securities Purchase Agreement dated as of October 16, 2012
(the “Third Amendment”), (f) that certain Amendment No. 4 to Securities Purchase
Agreement dated as of December 17, 2012 and (g) that certain Amendment No. 5 to
Securities Purchase Agreement and Amendment No. 1 to Sanchez Consent dated as of
March 28, 2013 (as amended, the “Existing Securities Purchase Agreement”; and as
amended by this Amendment and as may be further amended, restated, supplemented
or otherwise modified from time to time, the “Securities Purchase Agreement”).

 

2.                                      Pursuant to the Existing Securities
Purchase Agreement, the Company issued, and the holders of Notes purchased,
(a) the Company’s 8.00% Senior Secured Notes due February 21, 2017, in the
aggregate principal amount of $100,000,000 (collectively, the “Notes”) and
(b) the Company’s warrants to purchase 26,315,789 shares of the Company’s Common
Stock (as adjusted pursuant to the terms thereof, the “Warrants”).

 

3.                                      The Company desires to amend certain
provisions of the Existing Securities Purchase Agreement.

 

4.                                      The holders of the Securities have
agreed to make such amendments, in each case subject to the terms and conditions
set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

Section 1.                                          Capitalized Terms.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Securities Purchase Agreement (including, for the
avoidance of doubt, any terms defined herein as set forth on Exhibit A hereto),
unless the context otherwise requires.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Amendments to Existing
Securities Purchase Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 3, the Existing Securities Purchase Agreement is
hereby amended in the manner specified in Exhibit A hereto. Such amendments are
referred to herein collectively as the “Amendments.”

 

Section 3.                                          Effectiveness of Amendments.
The Amendments shall become effective upon satisfaction (or waiver by the
Required Holders) of all of the following conditions:

 

(a)                                 Amendment. Execution and delivery of this
Amendment by the Company and each of the Required Holders, and execution and
delivery of the Guarantor Acknowledgement attached hereto by the Guarantors.

 

(b)                                 Representations and Warranties.  The
representations and warranties in Section 4 shall be true and correct in all
respects on the date hereof.

 

(c)                                  Expenses.   The Company shall have paid the
reasonable fees and disbursements of the holders of the Securities’ special
counsel in accordance with Section 8 below.

 

Section 4.                                          Representations and
Warranties.           To induce the holders of the Securities to enter into this
Amendment and to consent to the Amendments, the Company hereby represents and
warrants to each of the holders of Securities that:

 

(a)                                 the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate authority or
other action on the part of the Company, this Amendment has been duly executed
and delivered by the Company, and this Amendment constitutes the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with its terms;

 

(b)                                 each of the representations and warranties
set forth in the Securities Purchase Agreement and the other Transaction
Documents are true and correct in all material respects as of the date hereof,
except (i) to the extent that such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date), (ii) that the financial statements referred to in Paragraph 9C shall be
deemed to refer to the financial statements most recently delivered by the
Company pursuant to Paragraph 6A(i) or 6A(ii), and (iii) as disclosed in the
First Amendment or the Third Amendment;

 

(c)                                  no Default or Event of Default has occurred
and is continuing as of the date hereof; and

 

(d)                                 no events have taken place and no
circumstances exist at the date hereof which would give any Credit Party a basis
to assert a defense, offset or counterclaim to any claim of any holder of a
Security with respect to the obligations of the Credit Parties.

 

Section 5.                                          Transaction
Document.                This Amendment shall be deemed to constitute a
Transaction Document for all purposes under the Securities Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                          Effect of Amendment. Except
as set forth expressly herein, all terms of the Securities Purchase Agreement
shall be and remain in full force and effect. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the holders of Notes under the Securities Purchase Agreement,
nor constitute a waiver of any provision of the Securities Purchase Agreement,
except as expressly provided herein. Any and all notices, requests, certificates
and other instruments executed and delivered after the execution and delivery of
this Amendment may refer to the Securities Purchase Agreement without making
specific reference to this Amendment, but nevertheless all such references shall
include this Amendment unless the context otherwise requires.

 

Section 7.                                          Release.

 

(a)                                 In consideration of the agreements of the
holders of Securities contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Credit Party, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges each holder of Securities, and its successors and
assigns, and its present and former shareholders, partners, members, managers,
consultants, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives, and all
persons acting by, through, under or in concert with any of them (each holder of
Securities and all such other Persons being hereinafter referred to collectively
as the “Releasees” and individually as a “Releasee”) of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, recoupment, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, contingent or mature,
suspected or unsuspected, both at law and in equity, which any Credit Party or
any of its respective successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with the Securities Purchase Agreement, or any
of the other Transaction Documents or transactions thereunder or related
thereto.

 

(b)                                 Each Credit Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each Credit Party agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final, absolute
and unconditional nature of the release set forth above.

 

3

--------------------------------------------------------------------------------


 

(d)                                 In entering into this Amendment, each Credit
Party has consulted with, and has been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the release set forth above does not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof. The provisions of this Section 7 shall survive the termination
of this Amendment and the other Transaction Documents and the payment in full of
the Notes.

 

(e)                                  Each Credit Party acknowledges and agrees
that the release set forth above may not be changed, amended, waived, discharged
or terminated orally.

 

Section 8.                                          Fees and Expenses;
Indemnification. Whether or not the Amendments become effective, the Company
agrees to pay on demand all reasonable costs and expenses of the holders of the
Securities (including the reasonable fees and expenses of the holders of the
Securities’ special counsel) in connection with the preparation, negotiation,
execution and delivery of this Amendment as provided in Paragraph 13B(1) of the
Securities Purchase Agreement. Nothing in this Section 8 shall limit the
Company’s obligations pursuant to Paragraphs 13B(1) and 13B(2) of the Securities
Purchase Agreement.

 

Section 9.                                          Governing Law. THIS
AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF
THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 10.                                   Severability. Whenever possible,
each provision of this Amendment and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective, valid and enforceable under
the applicable law of any jurisdiction, but, if any provision of this Amendment
or any other statement, instrument or transaction contemplated hereby or thereby
or relating hereto or thereto shall be held to be prohibited, invalid or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

 

Section 11.                                   Counterparts. This Amendment may
be executed by one or more of the parties hereto in any number of separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof.

 

4

--------------------------------------------------------------------------------


 

Section 12.                                   Binding Nature. This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

Section 13.                                   Entire Understanding. The Existing
Securities Purchase Agreement, together with this Amendment, set forth the
entire understanding of the parties with respect to the matters set forth
herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

 

Section 14.                                   Headings. The headings of the
sections of this Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Amendment.

 

[The remainder of this page is intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name:

Todd A. Brooks

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

MSDC ZEC INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Marcello Liguori

 

Name:

Marcello Liguori

 

Title:

Vice President

 

 

 

 

 

 

 

SENATOR SIDECAR MASTER FUND LP

 

 

 

 

 

 

By:

Senator Investment Group LP,

 

 

its investment manager

 

 

 

 

 

 

 

By:

/s/ Evan Gartenlaub

 

Name:

Evan Gartenlaub

 

Title:

General Counsel and

 

 

Chief Compliance Officer

 

 

 

 

 

 

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

 

 

 

By:

/s/ Jared Sturdtrane

 

Name:

Jared Sturdtrane

 

Title:

Manager

 

 

 

 

 

O-CAP PA1lTNERS, L.P.

 

 

 

 

 

By:

/s/ Jared Sturdtrane

 

Name:

Jared Sturdtrane

 

Title:

Manager

 

 

 

 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

 

 

 

By:

/s/ Martin Kobinger

 

Name:

Martin Kobinger

 

Title:

Investment Manager

 

 

 

 

 

 

 

BLACKWELL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Jannine Lall

 

Name:

Jannine Lall

 

Title:

Assistant Treasurer, DUMAC, Inc.

 

 

 

 

 

BLACKWELL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Geoffrey D. Keegan

 

Name:

Geoffrey D. Keegan

 

Title:

Investment Manager, DUMAC, Inc.

 

 

 

 

 

 

 

PERMAL TALARA LTD.

 

 

 

 

 

 

 

By:

/s/ Deborah Watson

 

Name:

Deborah Watson

 

Title:

Director

 

[AMENDMENT NO.6 TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGEMENT

 

Each of the undersigned hereby acknowledges and agrees to the terms of the
Amendment No. 6 to Securities Purchase Agreement, dated March 12, 2014 (the
“Amendment”), including, without limitation, Section 7 of the Amendment,
amending that certain Securities Purchase Agreement, dated February 21, 2012, as
amended (as amended, the “Securities Purchase Agreement”), among ZaZa Energy
Corporation, a Delaware corporation, and the holders of Securities party
thereto. Each of the undersigned hereby confirms that the Guaranty Agreement to
which the undersigned are a party remains in full force and effect after giving
effect to the Amendment and continues to be the valid and binding obligation of
each of the undersigned, enforceable against each of the undersigned in
accordance with its terms.

 

Capitalized terms used herein but not defined are used as defined in the
Securities Purchase Agreement.

 

Dated as of March 12, 2014.

 

 

 

ZAZA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name:

Todd A. Brooks

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ZAZA ENERGY, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name:

Todd A. Brooks

 

Title:

President and Chief Executive Officer

 

 

 

 

 

TOREADOR RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

Chief Complience Officer & General Counsel

 

[GUARANTOR ACKNOWLEDGEMENT]

 

--------------------------------------------------------------------------------


 

 

ZAZA ENERGY DEVELOPMENT, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name:

Todd A. Brooks

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ZAZA PETROLEUM MANAGEMENT, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name:

Todd A. Brooks

 

Title:

President and Chief Executive Officer

 

[GUARANTOR ACKNOWLEDGEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Paragraph 6A(ii) — Financial Statements; Reserve Reports. Paragraph 6A of the
Existing Securities Purchase Agreement is hereby amended by amending and
restating clause (ii) in its entirety to read as follows:

 

“(ii) as soon as practicable and in any event within ninety (90) days after the
end of each fiscal year of the Company, consolidated statements of income, cash
flows and members’ equity of the Company and its Subsidiaries for such year, and
a consolidated balance sheet of the Company and its Subsidiaries as at the end
of such year, setting forth in each case in comparative form corresponding
figures from the preceding annual audit, all in reasonable detail and
satisfactory in form to the Required Holder(s) and reported on by a firm of
independent public accountants of recognized national standing, whose report
shall be without exception as to the scope of the audit and shall not be subject
to any “going concern” or like qualification or exception (other than with
respect to the fiscal years ended December 31, 2012 and December 31, 2013) and
shall state that such consolidated financial statements present fairly, in all
material respects, the financial position of the Company and its Subsidiaries in
conformity with GAAP; provided that the delivery within the time period
specified above of the Company’s Form 10-K for such fiscal year (together with
the Company’s annual report to shareholders, if any, prepared pursuant to Rule
14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC, together with the accountant’s report described
above, shall be deemed to satisfy the requirements of this paragraph 6A(ii);
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-K if it shall have timely made Electronic Delivery thereof, in
which event the Company shall separately deliver, concurrently with such
Electronic Delivery;”

 

Exhibit A-1

--------------------------------------------------------------------------------